Citation Nr: 1732200	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1960 to October 1964.  The Veteran died in October 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.   In May 2013 and January 2015, this matter was remanded for additional development (by VLJs other than the undersigned); it is now assigned to the undersigned.

By May 2017 correspondence, the appellant was advised of her right for a hearing before a VLJ who would decide her appeal.  In correspondence received the following month, she responded that she did not desire another Board hearing.


FINDINGS OF FACT

1.  The Veteran died in October 2007.  His death certificate lists the immediate causes of death as sepsis and myelodysplasia.

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  The Veteran did not serve in the Republic of Vietnam, and there is no evidence indicating exposure to herbicide agents at any time during his service.

4.  The Veteran did not have a radiation-presumptive disease or a radiogenic disease.

5.  The Veteran's myelodysplasia did not manifest in service or for many years thereafter and is not otherwise causally related to his military service, to include as due to non-ionizing radiation.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107, 5103A (West 2014); 38 C.F.R. § 3.312 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Under 38 U.S.C.A. § 5103(a), notice in a claim seeking service connection for cause of a Veteran's death (DIC) must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  By correspondence in October 2008, the appellant was informed of what is needed to substantiate a claim of service connection for the cause of the Veteran's death, and of the information needed to support the claim; she received Hupp-compliant notice.  

The Veteran's service and private treatment records are associated with the record.  Moreover, the Board finds that the February 2017 medical opinion provided by the VA Under Secretary is adequate and probative evidence as it was based on consideration of the Veteran's pertinent medical history and review of the record, including a review of scientific and medical research and is supported by an explanation that is consistent with the evidence of record and sufficient to make a fully informed decision on this claim.  The appellant has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in the producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Myelodysplasia is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions do not apply here.

If a veteran was exposed to an herbicide agent (Agent Orange) during active military, naval, or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, the veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era or who served at or near the Korean DMZ are presumed to have been exposed to herbicide agents/Agent Orange.  Myelodysplasia is not an enumerated disease listed under § 3.309(e); therefore, the presumptive provisions do not apply here.  Additionally, the Board finds that there is no evidence that the Veteran was involved in the use, storage, spraying, or transportation of herbicide agents, to include Agent Orange, nor is there any evidence that the Veteran served in Vietnam, or that he was exposed to herbicide agents at any time during his service.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty for training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946; service during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee or service before January 1, 1974, on Amchitka Island, Alaska if radiation exposure occurred in the performance of duties related to underground nuclear tests; or service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under §3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. § 3.309(b)(i), (ii).

Certain diseases may be service connected on a presumptive basis for radiation-exposed veterans.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d)(2).  Myelodysplasia is not one of the enumerated diseases listed under 38 C.F.R. § 3.309(d).  Additionally, the Veteran did not qualify as a "radiation-exposed veteran" as he did not participate in a radiation-risk activity.  See 38 C.F.R. § 3.309(b)(i), (ii).  Accordingly, the presumptive provisions of 38 C.F.R. § 3.309(d) are not for application in this case. 

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R.      § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  

The Board notes that the Veteran and the appellant have both stated that the Veteran had leukemia prior to his death.  However, his treating physician indicated that he was diagnosed with high grade myelodysplasia and the Veteran's death certificate lists the immediate cause of his death as sepsis and myelodysplasia.  Myelodysplasia is defined as a neural tube defect causing defective development of any part of the spinal cord, especially the lower segments, or dysplasia of myelocytes and other elements in bone marrow, which may take the form of myelosuppression or of abnormal proliferation; in the latter case it may precede myelogenous leukemia.  See Dorland's 32nd ed. at p. 1219 (2012).  According to this definition, while myelodysplasia may eventually become leukemia, it is not leukemia, nor is it considered cancer.  Accordingly, myelodysplasia is not considered a radiogenic disease under 38 C.F.R. § 3.311(b)(2).

As indicated above, direct service connection can still be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  

The Veteran's treating physician submitted an October 2007 opinion in which he noted that the Veteran had potential exposure to nuclear agents while he was in service and that it is highly likely that exposure to hazardous agents could have predisposed him to developing myelodysplasia. 

Although the Veteran did not have a radiogenic disease (as discussed above), a request was made for all available records concerning the Veteran's exposure to radiation, including the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), which were then forwarded to the Under Secretary for Health, who is responsible for preparation of a dose estimate.  38 C.F.R. 
§ 3.311(a)(2)(iii).

In a February 3, 2017, memorandum from the Director of Compensation and Pension Service (Director) to the Under Secretary for Health (Under Secretary), the Director  noted that the Veteran's DD Form 1141 listed November 12, 1963, as the inclusive date with DT-60 readings of OR and that he was 20 years old when initially exposed to ionizing radiation.  The Director requested that the Under Secretary prepare a dose estimate and provide an opinion as to whether it is likely that the Veteran's myelodysplastic syndrome was related to occupational exposure to ionizing radiation during service.

In a February 17, 2017, memorandum from the Under Secretary, it was determined that DT-60 dosimeters are not sensitive enough to measure doses when used for normal daily radiation worker activities that would require monitoring; instead, DT-60s are battlefield dosimeters worn by troops who would enter a nuclear fallout area after detonation of a nuclear weapon.  The Under Secretary determined that a dose would be assigned that would be reasonable and favorable to the Veteran.  It was noted that the Veteran participated in research and monitoring of nuclear agents during service and that if it was necessary for him to be monitored for radiation exposure, he would have been issued a dosimeter.  Federal regulations do not require dosimeters for persons not expected to receive more than 1/10 of the annual dose limit (0.5 rem per year) while in the presence of radioactive materials or while working in known radiation areas.  Since the Veteran did not wear an assigned dosimeter, a maximum dose of 2.0 rem (0.5 rem/year x four years of service) was assigned.

The Under Secretary cited to a May 2016 position statement PS010-3, Radiation Risk in Perspective, by the Health Physics Society, which determined that substantial and convincing scientific data show evidence of health effects following high-dose exposures (many multiples of natural background) and that, below levels of about 100 mSv [10 rem] above background from all sources combined, the observed radiation effects in people are not statistically different from zero.  Thus, because the Veteran's lifetime total radiation dose did not exceed 100 mSv [10 rem], the Under Secretary opined that it was unlikely that myelodysplastic syndrome was caused by exposure to ionizing radiation during service.

The Under Secretary also addressed the October 2007 private opinion and stated that it was speculative in nature as it did not discuss an actual dose of radiation that the Veteran might have received and how that dose would be causative for myelodysplastic syndrome.  

The Board notes that the Veteran's STRs are silent for complaints, diagnoses, or treatment related to myelodysplasia.  His clinical evaluation on September 1964 service separation report of medical examination was normal and his serology results were negative.

The Board further finds that the October 2007 private opinion from the Veteran's private treating physician is couched in speculative terms as he indicated that exposure to hazardous agents "could have predisposed" the Veteran to developing myelodysplasia.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (providing that a doctor's statement framed in terms such as "could have been" is not probative).  Further, the private physician does not provide adequate rationale for his speculative conclusion, as he provides no information as to how the amount and extent of radiation would cause myelodysplasia.  Accordingly, the October 2007 opinion is not probative evidence in this matter.

 The only remaining evidence indicating that a relationship exists between the Veteran's myelodysplasia and his military service is the Veteran's and his family's lay opinions.  His own and his family's statements relating such disability to an in-service event, to include exposure to radiation, are not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, the relationship of myelodysplasia to service, including as due to exposure to radiation, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing the cause of such requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on causation.
Ultimately, the Board finds the February 2017 memorandum from the Under Secretary to be the more probative evidence.  In it, the Under Secretary reviewed the Veteran's record, including service history, radiation exposure, and private medical records, and included a review of scientific and medical research.  Accordingly, the Board finds that the opinion provided is supported by an explanation that is consistent with the evidence of record and sufficient to make a fully informed decision on this claim.  Read as a whole, the medical opinion does not support the granting of service connection for the cause of death.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'").

The Board is sympathetic to the appellant's loss of her husband, but it must rely on the competent, credible, and probative evidence in making its determination.  In the present case, the competent and most probative evidence fails to reach the level of equipoise in showing a link between the Veteran's active duty service and the myelodysplasia that caused his death, either directly or contributorily.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


